










































BRANDYWINE REALTY TRUST
AMENDED AND RESTATED
EXECUTIVE DEFERRED COMPENSATION PLAN
(As Amended and Restated, Effective January 1, 2013)

































--------------------------------------------------------------------------------



ARTICLE 1
PURPOSE


The Board of Trustees of Brandywine Realty Trust (the “Board”) adopted the
Brandywine Realty Trust Executive Deferred Compensation Plan (the “Plan”),
effective January 1, 2005 (the “Effective Date”). Effective March 31, 2006 (the
“Transfer Date”), all of the assets, liabilities and obligations under the
Prentiss Properties Executive Choice Share Deferral Plan, the Prentiss
Properties Executive Choice Deferred Compensation Plan, the Prentiss Properties
Executive Choice Deferred Compensation Plan for Trustees and the Prentiss
Properties Executive Choice Share Deferral Plan for Trustees, were assumed by
the Plan, and such Prior Plans were terminated. This amendment and restatement,
effective January 1, 2013 (the “Restatement Date”), except as otherwise provided
herein, also includes certain other changes with respect to payment events and
other clarifying changes.
Prior to the Effective Date, the Pre-2005 Brandywine Realty Trust Executive
Deferred Compensation Plan (the “Pre-2005 EDCP”) was in effect. In order to
preserve the favorable tax treatment available to deferrals under the Pre-2005
EDCP due to the American Jobs Creation Act of 2004, the regulations and Internal
Revenue guidance issued thereunder (collectively, the “AJCA”), the Board froze
the Pre-2005 EDCP with respect to amounts earned and vested on and after the
Effective Date. Amounts earned and vested prior to the Effective Date are and
will remain subject to the terms of the Pre-2005 EDCP.
All amounts earned and vested on and after the Effective Date are subject to the
terms of the Plan. The Plan retains many of the attributes of the Pre-2005 EDCP,
but is modified so as to achieve compliance with the requirements of the AJCA.
The Board reserves the right to amend the Plan, either retroactively or
prospectively, in whatever respect is required to achieve compliance with the
requirements of the AJCA.
ARTICLE 2
DEFINITIONS
“Additional Company Contributions” are contributions credited to the
Participant's Retirement Distribution Account by the Company pursuant to Section
4.6.
“Affiliate” means: (a) any firm, partnership, or corporation that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with Brandywine Realty Trust; (b) any other organization
similarly related to Brandywine Realty Trust that is designated as such by the
Board; and (c) any other entity 50% or more of the economic interests in which
are owned, directly or indirectly, by Brandywine Realty Trust.
“Beneficiary” means the person or persons designated as such in accordance with
Section 11.4.
“Board” means the Board of Trustees of Brandywine Realty Trust or its delegate.

1

--------------------------------------------------------------------------------



“Board Remuneration” means for any Trustee, for any Plan Year, the annual
retainer and Board meeting fees; provided that committee fees and informal Board
discussion fees shall not be “Board Remuneration;” provided further that such
remuneration shall not be eligible for Matching Contributions, Profit Sharing
Contributions, Supplemental Profit Sharing Contributions or Additional Company
Contributions.
“Change of Control” means, within the meaning of Treas. Reg. 1.409A-3(i)(5) or
any succeeding regulations, a change in the ownership or effective control of
Brandywine Realty Trust, or a change in the ownership of a substantial portion
of the assets of Brandywine Realty Trust.
“Change of Control Distribution Option” means the Distribution Option pursuant
to which benefits are payable in accordance with Section 7.2. The Change of
Control Distribution Option, if elected, applies with respect to amounts
deferred on and after January 1, 2013 only.
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.
“Committee” means the Brandywine Realty Trust Plan Committee, which shall
consist of at least one person, the member(s) of which shall be designated from
time to time by the President and Chief Executive Officer of Brandywine Realty
Trust and which may include the President and Chief Executive Officer.
“Company” means Brandywine Realty Trust and each such subsidiary, division or
Affiliate as may from time to time participate in the Plan by or pursuant to
authorization of the Board.
“Compensation” means, for any Eligible Employee, for any Plan Year, the
Participant's total taxable income from the Company earned for services rendered
for such Plan Year, including, but not limited to, base earnings, regular
bonuses, commissions and overtime, plus pre-tax contributions and elective
contributions that are not includible in gross income under section 125,
402(a)(8) or 402(h) of the Code, and excluding income recognized in connection
with share-related options and payments, reimbursements and other expense
allowances, fringe benefits (cash and noncash), moving expenses, deferred
compensation and welfare benefits, as determined pursuant to guidelines
established and revised by the Plan Administrator from time to time and
communicated to Eligible Employees.
“Compensation Deferral” means that portion of Compensation or Board Remuneration
as to which a Participant has made an annual election to defer receipt until the
date specified under the Retirement Distribution Option, the Flexible
Distribution Option, the Change of Control Distribution Option or the Deferred
Board Remuneration Option, as applicable.
“Compensation Limit” means the compensation limit of section 401(a)(17) of the
Code, as in effect on the first day of the Plan Year.
    

2

--------------------------------------------------------------------------------



“Deferred Board Remuneration Account” means the Account maintained for a
Participant to which Compensation Deferrals are credited pursuant to the
Deferred Board Remuneration Option.
“Deferred Board Remuneration Option” means the Distribution Option pursuant to
which benefits are payable in accordance with Section 7.3.
“Disability” means a disability of an Employee or Trustee which renders such
Employee or Trustee unable to perform the full extent of his duties and
responsibilities by reason of his illness or incapacity which entitles that
Employee or Trustee to receive Social Security Disability Income under the
Social Security Act, as amended, and the regulations promulgated thereunder.
“Disabled” means having a Disability. The determination of whether a Participant
is Disabled shall be made by the Plan Administrator, whose determination shall
be conclusive; provided that,
(a)if a Participant is bound by the terms of an employment agreement between the
Participant and the Employer, whether the Participant is “Disabled” for purposes
of the Plan shall be determined in accordance with the procedures set forth in
said employment agreement, if such procedures are therein provided; and
(b)a Participant bound by such an employment agreement shall not be determined
to be Disabled under the Plan any earlier than he would be determined to be
disabled under his employment agreement; provided that, a Participant may not be
determined to be Disabled unless such Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of disability of not less than 12 months.


“Distribution Date” means the date determined in accordance with the rules and
procedures established by the Plan Administrator.
“Distribution Option” means the four distribution options which are available
under the Plan, consisting of the Retirement Distribution Option, the Flexible
Distribution Option, the Change of Control Distribution Option and the Deferred
Board Remuneration Option.
“Distribution Option Account(s)” means, with respect to a Participant, the
Retirement Distribution Account, the Flexible Distribution Account, and/or the
Deferred Board Remuneration Account established on the books of account of the
Company, pursuant to Section 5.1.
“Earnings Crediting Options” means the deemed investment options selected by the
Participant from time to time pursuant to which deemed earnings are credited to
the Participant's Distribution Option Accounts other than the Employer Stock
Fund.
“Effective Date” means January 1, 2005.
“Eligible Employee” means (1) an Employee who is a member of a group of selected
management and/or highly compensated Employees of the Company and who is
designated by the Plan Administrator as eligible to participate in the Plan, or
(2) each Employee who, as of the Transfer Date, was eligible to participate in a
Prior Plan.

3

--------------------------------------------------------------------------------



“Employee” means any individual employed by the Company on a regular, full-time
basis (in accordance with the personnel policies and practices of the Company),
including citizens of the United States employed outside of their home country
and resident aliens employed in the United States; provided, however, that to
qualify as an “Employee” for purposes of the Plan, the individual must be a
member of a group of “key management or other highly compensated employees”
within the meaning of Sections 201, 301 and 401 of the Employee Retirement
Income Security Act of 1974, as amended; provided further, that the following
individuals shall not be “Employees:” (1) individuals who are not classified by
the Company as its employees, even if they are retroactively recharacterized as
employees by a third party or the Company; (2) individuals for whom the Company
does not report wages on Form W-2 or who are not on an employee payroll of the
Company; or (3) individuals who have entered into an agreement with the Company
which excludes them from participation in employee benefit plans of the Company
(whether or not they are treated or classified as employees for certain
specified purposes that do not include eligibility in the Plan).
“Employer” means Brandywine Realty Trust and its Affiliates.
“Employer Stock Fund” means a hypothetical investment fund consisting entirely
of Shares.
“Enrollment Agreement” means the authorization form which an Eligible Employee
or Trustee files with the Plan Administrator to participate in the Plan.
“Excess Bonus” means that portion of a Compensation Deferral as defined in
Section 4.6.
“Flexible Distribution Account” means the account maintained for a Participant
to which Share Awards, Performance-Based Compensation and Compensation Deferrals
are credited pursuant to the Flexible Distribution Option; provided that, a
Participant may have unlimited Flexible Distribution Accounts with different
specified payment dates.
“Flexible Distribution Option” means the Distribution Option pursuant to which
benefits are payable in accordance with Section 7.4.
“Matching Contributions” are contributions credited to the Participant's
Retirement Distribution Account by the Company pursuant to Section 4.3.
“Offeree” means an individual designated by the Plan Administrator who has
received a written offer of employment from the Company and would be an Eligible
Employee upon commencement of employment with the Company.
“Participant” means an Eligible Employee or Trustee who has filed a completed
and executed Enrollment Agreement with the Plan Administrator or its designee
and is participating in the Plan in accordance with the provisions of Article 4.
In the event of the death or incompetency of a Participant, the term shall mean
his personal representative or guardian. An individual shall remain a
Participant until that individual has received full distribution of any amount
credited to the Participant's Distribution Option Account(s).

4

--------------------------------------------------------------------------------



“Performance-Based Compensation” means, for any Eligible Employee, Compensation
or a Share Award that constitutes “performance-based compensation” within the
meaning of Treas. Reg. 1.409A-1(e), or any succeeding regulations, that is
payable with respect to a Performance Period, as determined by the Plan
Administrator.
“Performance Period” means a period of at least 12 months during which a
Participant may earn Performance-Based Compensation.
“Plan” means this Brandywine Realty Trust Executive Deferred Compensation Plan,
as amended from time to time.
“Plan Administrator” means the Committee.
“Plan Year” means the 12-month period beginning on each January 1 and ending on
the following December 31.
“Prior Plan” means each of (1) the Prentiss Properties Executive Choice Share
Deferral Plan, (2) the Prentiss Properties Executive Choice Deferred
Compensation Plan, (3) the Prentiss Properties Executive Choice Deferred
Compensation Plan for Trustees, and (4) the Prentiss Properties Executive Choice
Share Deferral Plan for Trustees and such other legacy deferred compensation
arrangements as are designated as a Prior Plan by the Plan Administrator.
“Prior Plan Sub-Account” means the portion of an Eligible Employee's Account
attributable to amounts rolled over to the Plan from a Prior Plan as described
in Section 4.1(e).
“Profit Sharing Contributions” are contributions credited to the Participant's
Retirement Distribution Account by the Company, based on a percentage, as
determined each year by the Company, of the Participant's Compensation in excess
of the Compensation Limit. To the extent that a contribution is not deemed to be
a Profit Sharing Contribution, it will be considered Compensation classified as
a bonus for purposes of the Plan.
“Re-Deferral Election” means an election to change the form and commencement
date of payment with respect to all or a portion of a Distribution Option
Account by filing an election change consistent with the requirements of the
Treas. Reg. 1.409A-2(b), or any succeeding regulations. The Plan Administrator
reserves the right to and discretion to reject and disallow a Re-Deferral
Election for any reason and at any time. A Re-Deferral Election as to a
Distribution Option Account: (1) must be made at least 12 months prior to the
date on which the first scheduled payment from the Distribution Option Account
was to occur; (2) will not be effective as to any payment from such Distribution
Option Account scheduled to be made within 12 months of the Re-Deferral
Election; and (3) other than a Re-Deferral Election made in connection with a
Participant becoming Disabled or dying, the first payment to which such
Re-Deferral Election applies must be deferred by at least five (5) years from
the originally scheduled payment date.

5

--------------------------------------------------------------------------------



“Retirement” means the termination of the Participant's Service with the
Employer (for reasons other than death) at or after age 55.
“Retirement Distribution Account” means the Account maintained for a Participant
to which Share Awards, Performance-Based Compensation, Compensation Deferrals,
Matching Contributions, Additional Company Contributions, Profit Sharing
Contributions, and Supplemental Profit Sharing Contributions are credited
pursuant to the Retirement Distribution Option.
“Retirement Distribution Option” means the Distribution Option pursuant to which
benefits are payable in accordance with Section 7.1.
“Service” means the period of time during which an employment relationship
exists between an Employee and the Company, including any period during which
the Employee is on an approved leave of absence, whether paid or unpaid.
“Service” also includes employment with an Affiliate if an Employee transfers
directly between the Company and the Affiliate.
“Share” means a common share of beneficial interest, $.01 par value per share,
of Brandywine Realty Trust.
“Share Award” means Shares subject to an award under the terms of the Brandywine
Realty Trust Amended and Restated 1997 Long-Term Incentive Plan (as amended from
time to time), including Restricted Performance Share Unit awards granted
thereunder, or any other equity based compensation plan, program or arrangement
sponsored by the Company, as determined by the Plan Administrator.
“Supplemental Profit Sharing Contributions” are contributions credited to the
Retirement Distribution Account of certain Participants by the Company pursuant
to Section 4.5.
“Termination Date” means the date of termination of a Participant's Service with
the Employer, determined without reference to any compensation continuing
arrangement or severance benefit arrangement that may be applicable.
“Trustee” means a member of the Board who receives remuneration payable for
services as a member of the Board.
“Unforeseeable Emergency” means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant's
spouse, or a dependent (as defined in section 152(a) of the Code) of the
Participant, loss of the Participant's property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.
“401(k) Plan” means the Brandywine Realty Trust 401(k) Profit Sharing Plan and
any other qualified plan sponsored by the Company that includes a
cash-or-deferred arrangement described in section 401(k) of the Code and in
which a Participant in the Plan is eligible to participate.

6

--------------------------------------------------------------------------------



ARTICLE 3
ADMINISTRATION OF THE PLAN AND DISCRETION
3.1The Committee, as Plan Administrator, shall have full power and authority to
interpret the Plan, to prescribe, amend and rescind any rules, forms and
procedures as it deems necessary or appropriate for the proper administration of
the Plan and to make any other determinations and to take any other such actions
as it deems necessary or advisable in carrying out its duties under the Plan.
All action taken by the Plan Administrator arising out of, or in connection
with, the administration of the Plan or any rules adopted thereunder, shall, in
each case, lie within its sole discretion, and shall be final, conclusive and
binding upon the Company, the Board, all Employees and Trustees, all
Beneficiaries and all persons and entities having an interest therein. The
Committee, may, however, delegate to any person or entity any of its powers or
duties under the Plan. To the extent of any such delegation, the delegate shall
become the Plan Administrator responsible for administration of the Plan, and
references to the Plan Administrator shall apply instead to the delegate. Any
action by the Committee assigning any of its responsibilities to specific
persons who are all trustees, officers, or employees of the Company shall not
constitute delegation of the Committee's responsibility but rather shall be
treated as the manner in which the Committee has determined internally to
discharge such responsibility.


3.2The Plan Administrator shall serve without compensation for its services
unless otherwise determined by the Board. All expenses of administering the Plan
shall be paid by the Company.


3.3The Company shall indemnify and hold harmless the Plan Administrator from any
and all claims, losses, damages, expenses (including counsel fees) and liability
(including any amounts paid in settlement of any claim or any other matter with
the consent of the Board) arising from any act or omission of such member,
except when the same is due to gross negligence or willful misconduct.


3.4Any decisions, actions or interpretations to be made under the Plan by the
Company, the Board or the Plan Administrator shall be made in its respective
sole discretion, not as a fiduciary and need not be uniformly applied to
similarly situated individuals and shall be final, binding and conclusive on all
persons interested in the Plan.


ARTICLE 4
PARTICIPATION
4.1Election to Participate.


(a)Timing of Election to Participate. Any Eligible Employee or Trustee may
enroll in the Plan effective as of the first day of a Plan Year by filing a
completed and fully executed Enrollment Agreement with the Plan Administrator by
a date set by the Plan Administrator.


(i)Base Salary/Board Remuneration. With respect to the deferral of Compensation
that is classified by the Company as base salary or the deferral of Board
Remuneration, an executed Enrollment Agreement must be filed by December 31 of
the Plan Year preceding the Plan Year in which such base salary or Board
Remuneration is to be earned, or such earlier time as may be established by the
Plan Administrator.

7

--------------------------------------------------------------------------------





(ii)Bonus.


(A)With respect to the deferral of Compensation that is classified by the
Company as bonus, an executed Enrollment Agreement must be filed by December 31
of the Plan Year preceding the Plan Year in which such bonus is earned, or such
earlier time as may be established by the Plan Administrator.


(B)The Board may, as a condition of a bonus award, require that it be deferred
under the Plan and may prescribe vesting and investment provisions with respect
to such award, and may establish separate deadlines by which Enrollment
Agreements may be filed with respect to such an award.


(iii)Performance-Based Compensation. With respect to the deferral of
Performance-Based Compensation, an executed Enrollment Agreement must be filed
no later than six months prior to the end of the Performance Period during which
such Performance-Based Compensation is earned, subject to such other
administrative rules, procedures and earlier deadlines as may be set by the Plan
Administrator and communicated with reasonable advance notice to Eligible
Employees.


(iv)Share Awards. With respect to the deferral of a Share Award that does not
qualify as Performance-Based Compensation, an executed Enrollment Agreement must
be filed no later than 30 days following the date such Share Award is granted,
and in no event later than twelve months before the first scheduled vesting date
of such Share Award, subject to such other administrative rules, procedures and
earlier deadlines as may be set by the Plan Administrator and communicated with
reasonable advance notice to Eligible Employees.


(v)Revocation of Election. Elections to defer Compensation, Performance-Based
Compensation, Share Awards and Board Remuneration are irrevocable at the end of
the election period established by the Plan Administrator, provided that, the
Plan Administrator in its sole discretion, may accept revocations of elections
up to the last day of the open enrollment period that applies with respect to
such election.


(b)Amount of Deferral. Pursuant to said Enrollment Agreement, the Eligible
Employee or Trustee shall irrevocably elect the percentages by which (as a
result of payroll deduction) an amount equal to any whole percentage of the
Participant's Compensation, Performance-Based Compensation, Share Award or Board
Remuneration will be deferred. Up to 85 percent (85%) of base salary, 100
percent (100%) of bonus, 100 percent (100%) of Performance-Based Compensation,
100 percent (100%) of a Share Award, and 100 percent (100%) of Board
Remuneration may be deferred; provided however, that deferrals will be made
after required non-deferrable payroll tax deductions and any deductions elected
by the Participant (including, but not limited to, deductions for payment of
health insurance premiums). The Plan Administrator may establish minimum amounts
that may be deferred under this Section 4.1 and may change such standards from
time to time. Any such limit shall be communicated by the Plan Administrator to
the Participants prior to the commencement of a Plan Year.

8

--------------------------------------------------------------------------------





(c)Accounts to Which Amounts Credited. Pursuant to said Enrollment Agreement,
the Eligible Employee shall elect the Distribution Option Accounts to which such
amounts will be credited, and shall provide such other information as the Plan
Administrator shall require. Board Remuneration will only be credited to the
Deferred Board Remuneration Account.


(d)Form of Distribution from Accounts. The first Enrollment Agreement filed by
an Eligible Employee must set forth the Participant's election as to the time
and manner of distribution from the Flexible Distribution Account. The first
Enrollment Agreement filed by an Eligible Employee must set forth the time and
manner of distribution with respect to amounts credited to the Retirement
Distribution Account and whether the Change of Control Distribution Option (for
deferrals made for Plan Years beginning on and after January 1, 2013) will
apply. Subsequent Enrollment Agreements must also set forth the Participant's
election as to the time and form of distribution from each additional Flexible
Distribution Account and whether the Change of Control Distribution Option will
apply. The first Enrollment Agreement filed by a Trustee must set forth the
manner of distribution with respect to amounts credited to the Deferred Board
Remuneration Account and whether the Change of Control Distribution Option (for
deferrals made for Plan Years beginning on and after January 1, 2013) will
apply. Notwithstanding the foregoing, the manner of distribution for all amounts
invested in the Employer Stock Fund as of the applicable Distribution Date shall
be in the form of Shares (and cash for fractional Shares).


(e)Prior Plan Accounts. Notwithstanding anything herein to the contrary, the
balance of each Prior Plan Sub-Account as of the Transfer Date shall include the
portion of such Prior Plan Participant's account under the Prior Plan that was
rolled over into the Plan as of the Transfer Date. Amounts rolled over from the
Prior Plan to the Plan shall be deemed invested in the Earnings Crediting Option
as determined by the Plan Administrator as the appropriate successor investment
fund on the date those amounts are credited to the Prior Plan Sub-Account, based
on the deemed investment of such amounts under the applicable Prior Plan
immediately prior to the Transfer Date. Amounts in a Prior Plan Sub-Account
shall be distributed to the Participant in accordance with the election or
elections the Eligible Employee has made under the applicable Prior Plan with
respect to such amounts.


4.2Special Rules for Filing of Elections.


(a)New Hires and Offerees. The Plan Administrator may, in its discretion, permit
an Employee or Offeree who becomes an Eligible Employee to enroll in the Plan
for the Plan Year in which the Employee or Offeree became an Eligible Employee
by filing a completed and fully executed Enrollment Agreement, in accordance
with Section 4.1, prior to or as soon as practicable after the date the Employee
or Offeree becomes an Eligible Employee but, in any event, not later than 30
days after such date. Notwithstanding the foregoing, however, any election by an
Eligible Employee to defer Share Awards, Compensation and Performance-Based
Compensation pursuant to this Section 4.2(a) shall apply only to Share Awards,
Compensation and Performance-Based Compensation earned by or awarded to the
Eligible Employee after the date on which such Enrollment Agreement is filed.
Alternatively, the Plan Administrator may require an Employee or Offeree who
becomes an Eligible Employee after the beginning of a Plan Year to enroll in the
next subsequent Plan Year, by filing a completed and fully executed Enrollment
Agreement, in accordance with Section 4.1 during the next scheduled open
enrollment period that Brandywine Realty Trust conducts an open enrollment for
the Plan.

9

--------------------------------------------------------------------------------





(b)Promotions. The Plan Administrator may, in its discretion, permit an Employee
who first becomes an Eligible Employee after the beginning of a Plan Year due to
a promotion, to enroll in the Plan for that Plan Year by filing a completed and
fully executed Enrollment Agreement, in accordance with Section 4.1, as soon as
practicable following the date the Employee becomes an Eligible Employee but, in
any event, not later than 30 days after such date. Notwithstanding the
foregoing, however, any election by an Eligible Employee to defer Share Awards,
Compensation and Performance-Based Compensation pursuant to this Section 4.2(b)
shall apply only to Share Awards, Compensation and Performance-Based
Compensation earned by or awarded to the Eligible Employee after the date on
which such Enrollment Agreement is filed.


(c)New Trustees. A Trustee whose election as a member of the Board first becomes
effective in a Plan Year may enroll in the Plan for that Plan Year by filing a
completed and fully executed Enrollment Agreement, in accordance with Section
4.1, as soon as practicable following the effective date of such Trustee's
election but, in any event, not later than 30 days after the effective date of
such election. Notwithstanding the foregoing, however, any election by a Trustee
to defer Board Remuneration pursuant to this Section 4.2 shall apply only to
such Board Remuneration earned by the Trustee after the date on which such
Enrollment Agreement is filed.


4.3Matching Contributions.


(a)If: (1) the dollar amount of the matching contributions under the 401(k) Plan
for the Plan Year was limited due to the application of the provisions of
Section 401(m) of the Code; (2) the percentage of the Participant's Compensation
that could be deferred under the 401(k) Plan was limited to an amount less than
10% (or such other percentage that may become effective after the Effective
Date) because of other Code limitations; or (3) to the extent that a
Participant's compensation for purposes of the 401(k) Plan is reduced to an
amount that is below the Compensation Limit in any Plan Year by reason of
deferrals made under this Plan (regardless of whether, prior to reduction, it
was in excess of such limitation), a Matching Contribution shall be contributed
under the Plan equal to the amount of matching contributions that would have
been made to the 401(k) Plan but for such limitations, but only if and to the
extent the Participant has deferred additional amounts of Compensation to the
Plan at least equal to the amount that would have been required to have been
deferred under the 401(k) Plan in order to support such additional matching
contributions in the absence of such limitations.


(b)In its discretion, the Company may make Matching Contributions, which, if
made, shall be credited to a Participant's Retirement Distribution Account.
Generally, the Matching Contribution shall be equal to the “matching percentage”
(30%, as of the Effective Date) set forth in the 401(k) Plan, multiplied by a
specified percentage (10%, as of the Effective Date) of the Participant's
Compensation in excess of the Compensation Limit that is deferred under Section
4.1 or 4.2(a) or (b), as applicable.

10

--------------------------------------------------------------------------------





4.4Profit Sharing Contributions. The Company may credit to each Participant's
Retirement Distribution Account a Profit Sharing Contribution. Profit Sharing
Contributions will be credited as frequently as determined by the Plan
Administrator.


4.5Supplemental Profit Sharing Contributions. To the extent that a Participant's
compensation for purposes of the 401(k) Plan is reduced to an amount that is
below the Compensation Limit in any Plan Year by reason of deferrals made under
this Plan (regardless of whether, prior to reduction, it was in excess of such
limitation), a Supplemental Profit Sharing Contribution shall be credited to the
Retirement Distribution Account of such Participant, at least annually, equal to
the specified profit sharing percentage for the applicable Plan Year (if any),
multiplied by the excess, if any, of (a) the lesser of (i) the Participant's
Compensation or (ii) the Compensation Limit over (b) the amount of the
Participant's compensation that is taken into account under the 401 (k) Plan.


4.6Additional Company Contributions.


(a)If, pursuant to Section 4.1 or 4.2, a Participant (other than a Participant
who is a Trustee) elects to defer receipt of 25% of his annual bonus (if any),
which may or may not qualify as Performance-Based Compensation, and deems that
such deferral be invested in the Employer Stock Fund, then, with respect to any
part of such bonus in excess of 25% that is deferred and invested in the
Employer Stock Fund (“Excess Bonus”), an Additional Company Contribution equal
to a specified percentage (15% as of the Effective Date) of the Excess Bonus
shall be contributed to such Participant's Retirement Distribution Account and
deemed invested in the Employer Stock Fund. Notwithstanding the preceding
provisions of this Section 4.6(a), if the Committee determines in its sole
discretion that a Participant has met the Brandywine Realty Trust target
shareholding requirements, to the extent that such a Participant elects to defer
receipt of his annual bonus and deems that such deferral be invested in the
Employer Stock Fund, which deferral shall also be referred to as “Excess Bonus”
for purposes of the Plan, an Additional Company Contribution equal to a
specified percentage (15% as of the Effective Date) of such Excess Bonus shall
be contributed to such Participant's Retirement Distribution Account and deemed
invested in the Employer Stock Fund.


(b)The Excess Bonus and associated Additional Company Contribution shall not be
subject to Participant investment direction for two years from the date of
crediting; provided, however, that Excess Bonus and associated Additional
Company Contributions shall not be subject to Participant investment direction
on and after April 1, 2007. Prior to April 1, 2007, if, prior to the expiration
of two years from the date on which the Excess Bonus and Additional Company
Contribution are credited, (1) the Participant directs that all or a portion of
the Excess Bonus or the associated Additional Company Contribution be deemed
invested in an Earnings Crediting Option other than the Employer Stock Fund or
(2) the Participant receives a distribution pursuant to Article 10, any portion
of which consists of all or a portion of such Excess Bonus or Additional Company
Contribution, then the Participant shall forfeit all of such Additional Company
Contribution.

11

--------------------------------------------------------------------------------





ARTICLE 5
DISTRIBUTION OPTION ACCOUNTS
5.1Distribution Option Accounts. The Plan Administrator shall establish and
maintain separate Distribution Option Accounts with respect to a Participant. A
Participant's Distribution Option Accounts shall consist of the Retirement
Distribution Account, one or more Flexible Distribution Accounts, and/or a
Deferred Board Remuneration Account, as applicable. The amount of Compensation,
Performance-Based Compensation and Board Remuneration, and Shares subject to a
Share Award, deferred pursuant to Section 4.1 or Section 4.2 shall be credited
by the Company to the Participant's Distribution Option Accounts, in accordance
with the Distribution Option irrevocably elected by the Participant in the
Enrollment Agreement, as soon as reasonably practicable following the close of
the payroll period, bonus payment date, or, in the case of Trustees, the
regularly scheduled payment date, or, in the case of Share Awards, the vesting
date, for which the deferred Compensation, Performance-Based Compensation, Board
Remuneration and Share Awards would otherwise be payable or vested, as
determined by the Plan Administrator in its sole discretion. Any amount once
taken into account as Compensation, Performance-Based Compensation or Board
Remuneration for purposes of this Plan shall not be taken into account
thereafter. Matching Contributions, Additional Company Contributions, Profit
Sharing Contributions, and Supplemental Profit Sharing Contributions, when
credited, as determined by the Plan Administrator in its sole discretion, are
credited only to the Retirement Distribution Account. The Participant's
Distribution Option Accounts shall be reduced by the amount of payments or Share
distributions made by the Company to the Participant or the Participant's
Beneficiary pursuant to this Plan.


5.2Earnings on Distribution Option Accounts.


(a)General. A Participant's Distribution Option Accounts shall be credited with
earnings in accordance with the Earnings Crediting Options elected by the
Participant from time to time. Participants may allocate their Retirement
Distribution Account, each of their Flexible Distribution Accounts, and/or their
Deferred Board Remuneration Account among the Earnings Crediting Options
available under the Plan only in whole percentages of not less than one percent
(1%); provided, however, that the portion of a Participant's Distribution Option
Account that is attributable to a Share Award shall only be invested in the
Employer Stock Fund. The Company reserves the right, on a prospective basis, to
add or delete Earnings Crediting Options.


(b)Investment Options.


(i)Investment Performance. The deemed rate of return, positive or negative,
credited under each Earnings Crediting Option is based upon the actual
investment performance of (A) the Employer Stock Fund, (B) the corresponding
investment portfolios of the EQ Advisers Trust, open-end investment management
companies under the Investment Company Act of 1940, as amended from time to
time, or (C) such other investment fund(s) as the Company may designate from
time to time, and shall equal the total return of such investment fund net of
asset based charges, including, without limitation, money management fees, fund
expenses and mortality and expense risk insurance contract charges.

12

--------------------------------------------------------------------------------





(ii)Dividends. Dividends creditable to deferral amounts and Share Awards
invested in the Employer Stock Fund shall be treated as a separate arrangement
subject to the provisions of Appendix A.


5.3Earnings Crediting Options. Notwithstanding that the rates of return credited
to Participants' Distribution Option Accounts under the Earnings Crediting
Options are based upon the actual performance of the investment options
specified in Section 5.2, or such other investment funds as the Company may
designate, the Company shall not be obligated to invest any Compensation,
Performance-Based Compensation or Board Remuneration deferred by Participants
under this Plan, Matching Contributions, Additional Company Contributions,
Profit Sharing Contributions, Supplemental Profit Sharing Contributions, or any
other amounts, in such portfolios or in any other investment funds.


5.4Changes in Earnings Crediting Options.


(a)General. Except as otherwise provided in Section 5.4(b) below, a Participant
may change the Earnings Crediting Options to which his Distribution Option
Accounts are deemed to be allocated, subject to such rules as may be determined
by the Plan Administrator, provided that except as the Plan Administrator may
otherwise determine in light of legal restrictions on changes, the frequency of
permitted changes among Earnings Crediting Options shall not be less than four
times per Plan Year. Each such change may include (a) reallocation of the
Participant's existing Accounts in whole percentages of not less than one
percent (1%), and/or (b) change in investment allocation of amounts to be
credited to the Participant's Accounts in the future, as the Participant may
elect. The effect of a Participant's change in Earnings Crediting Options shall
be reflected in the Participant's Accounts as soon as reasonably practicable
following the Plan Administrator's receipt of notice of such change, as
determined by the Plan Administrator in its sole discretion.


(b)Employer Stock Fund Changes. For deferral elections effective on and after
January 1, 2007, amounts or Share Awards deferred and invested in the Employer
Stock Fund may not be reallocated to any other Earnings Crediting Option and
shall instead remain invested in the Employer Stock Fund until distributed. For
amounts deferred prior to January 1, 2007, (i) a Participant may change the
Earnings Crediting Option to which the portions of his Distribution Option
Accounts are invested in the Employer Stock Fund subject to such rules as may be
determined by the Plan Administrator, (ii) provided that such reallocation
election is received on or prior to March 31, 2007, and (iii) further provided
that such deferral amounts that remain invested in the Employer Stock Fund as of
April 1, 2007 may not be reallocated thereafter to any other Earnings Crediting
Option and shall instead remain invested in the Employer Stock Fund until
distributed.


5.5Valuation of Accounts. Except as otherwise provided in Section 5.7, the value
of a Participant's Distribution Option Accounts as of any date shall equal the
amounts theretofore credited to such Accounts, including any earnings (positive
or negative) deemed to be earned on such Accounts in accordance with Section 5.2
and Section 5.4 through such date, less the amounts theretofore deducted from
such Accounts.

13

--------------------------------------------------------------------------------





5.6Statement of Accounts. The Plan Administrator shall provide to each
Participant, not less frequently than quarterly, a statement in such form as the
Plan Administrator deems desirable for setting forth the balance standing to the
credit of each Participant in each of his Distribution Option Accounts.


5.7Distributions from Accounts. Any distribution made to or on behalf of a
Participant from one or more of his Distribution Option Accounts in an amount
which is less than the entire balance of any such Account shall be made pro rata
from each of the Earnings Crediting Options to which such Account is then
allocated. For purposes of any provision of the Plan relating to distribution of
benefits to Participants or Beneficiaries, the value of a Participant's
Distribution Option Accounts shall be determined as of a date as soon as
reasonably practicable preceding the Distribution Date, as determined by the
Plan Administrator in its sole discretion. In the case of any benefit payable in
the form of a cash lump sum, the value of a Participant's Distribution Option
Accounts, as determined pursuant to this Section 5.7, shall be distributed. In
the case of any benefit payable in the form of annual installments, as of any
payment date, the amount of each installment payment shall be determined as the
quotient of (a) the value of the Participant's Distribution Option Account
subject to distribution, as determined pursuant to this Section 5.7, divided by
(b) the number of remaining annual installments immediately preceding the
payment date. In the case of any benefit attributable to a deferral that was
effective on or after January 1, 2007, or in the case of any benefit
attributable to a deferral effective prior to January 1, 2007 and invested in
the Employer Stock Fund as of April 1, 2007, such benefit shall only be payable
in the form of Shares (and cash for fractional Shares).


5.8Small Benefit Cash-Out. If a Participant or Beneficiary becomes eligible for
a distribution in accordance with the provisions of Sections 7.1(b), 7.2(b),
7.4(c), 8.1 or 9.1, relating to payments following termination of Service,
Disability or death, the Plan Administrator reserves the right to cash out such
Participant or Beneficiary as soon as administratively practicable provided that
the value of the Participant's Distribution Option Accounts, together with any
other deferred amounts under agreements, methods, programs, or other
arrangements treated with the Plan as a single nonqualified deferred
compensation plan under Treas. Reg. 1.409A-1(c)(2) (or any succeeding
regulations), is not greater than the applicable dollar amount under Section
402(g)(1)(B) of the Code as of the Participant's termination of Service,
Disability or death.


ARTICLE 6
DISTRIBUTION OPTIONS


6.1Election of Distribution Option. In the first completed and fully executed
Enrollment Agreement filed with the Plan Administrator, a Participant shall
elect the time and manner of payment in accordance with Section 4.1(d).
Annually, the Participant shall allocate his or her deferrals among the
Distribution Options in such increments as may be prescribed by the Plan
Administrator; provided that, deferrals of Board Remuneration shall
automatically be allocated to the Deferred Board Remuneration Account.

14

--------------------------------------------------------------------------------





6.2Retirement Distribution Option. Subject to Section 7.1, distribution of the
Participant's Retirement Distribution Account, if any, shall commence not
earlier than the thirteenth month following the Participant's Retirement.


6.3Change of Control Distribution Option. For deferrals made for Plan Years
beginning on and after January 1, 2013, subject to Section 7.2, if the Change of
Control Distribution Option is elected by the Participant, distribution of the
Participant's Retirement Distribution Account, Deferred Board Remuneration
Account and/or Flexible Distribution Account(s), if any, shall be paid, or
commence to be paid within 90 days of a Change of Control.


6.4Deferred Board Remuneration Option. Subject to Section 7.3, distribution of
the Participant's Deferred Board Remuneration Account, if any, shall commence
following the Participant's termination of service as a Trustee.


6.5Flexible Distribution Option. Subject to Section 7.4, each of the
Participant's Flexible Distribution Accounts shall be distributed commencing in
the year elected by the Participant in the Enrollment Agreement pursuant to
which such Flexible Distribution Account was established; provided, however,
such distribution shall not be prior to the third Plan Year beginning after the
Plan Year in which the first deferral election is made with regard to that
Flexible Distribution Account.


ARTICLE 7


BENEFITS TO PARTICIPANTS


7.1Benefits Under the Retirement Distribution Option. Benefits under the
Retirement Distribution Option shall be paid to a Participant as follows:


(a)Benefits Upon Retirement.


(i)General. In the case of a Participant whose Service with the Employer
terminates on account of his Retirement, the Participant's Retirement
Distribution Account shall be distributed in one of the following methods, as
elected by the Participant in writing either in the Enrollment Agreement or in a
separate election made in accordance with Section 7.1(b): (x) in a lump sum or
(y) in annual installments over a period of up to 10 years.


(ii)Time of Payment. Any benefit payable in accordance with this paragraph shall
be paid or commence, as elected by the Participant in accordance with this
Section 7.1, but not earlier than the thirteenth month following the
Participant's Retirement. The valuation and timing of payments shall be subject
to administrative processes prescribed by the Plan Administrator.


(iii)Default Form and Time of Payment. Unless elected otherwise in accordance
with Section 7.1(a) or Section 7.2(a), the default form of payment of a
Participant's Retirement Distribution Account shall be a lump sum (including
Shares for applicable amounts under the Employer Stock Fund) paid on the
Distribution Date next following the thirteenth month following the
Participant's Retirement.

15

--------------------------------------------------------------------------------





(b)Benefits Upon Termination of Employment. If a Participant's Service with the
Employer terminates prior to the occurrence of a Change of Control and prior to
the earliest date on which the Participant is eligible for Retirement (other
than due to death or becoming Disabled), the Participant's Retirement
Distribution Account will be distributed in a lump sum (including Shares for
applicable amounts under the Employer Stock Fund) at the earliest Distribution
Date that is not earlier than the thirteenth month following the Participant's
Termination Date. Within the 30-day period following the Participant's
Termination Date, the Participant may elect to change the form and commencement
date of payment of the Participant's Retirement Distribution Account by making a
Re-Deferral Election. Limitations on the form and commencement date under a
Re-Deferral Election shall be determined by the Plan Administrator in its sole
discretion.


(c)Changes in Distribution Elections. A Participant may elect to change the form
and commencement date of payment of the Participant's Retirement Distribution
Account by filing a Re-Deferral Election. A Participant may continue to elect to
re-defer receipt of his Retirement Distribution Account that was the subject of
an earlier Re-Deferral Election by submitting a new Re-Deferral Election.
Limitations on the form and commencement date under a Re-Deferral Election shall
be determined by the Plan Administrator in its sole discretion.


(d)Forfeiture. If a Participant terminates Service, other than due to
Retirement, Disability or death, prior to being credited with three (3) years of
service, as determined pursuant to the terms of the 401(k) Plan, all or a
portion of the Participant's Retirement Distribution Account attributable to
Matching Contributions and Supplemental Profit Sharing Contributions shall be
forfeited, as follows:


Termination Prior to Completion of Year
Portion Forfeited
1
100%
2
80%
3
50%



7.2Benefits Under the Change of Control Distribution Option. Benefits under the
Change of Control Distribution Option shall be paid to a Participant as follows:


(a)Change of Control Distributions. In the case of a Participant who continues
in Service with the Employer and who makes a Change of Control Distribution
Option election, upon the occurrence of a Change of Control prior to the
occurrence of the distribution event that would otherwise trigger distribution
of the Participant's Retirement Distribution Account, Deferred Board
Remuneration Account, and/or Flexible Distribution Account, the Participant's
Retirement Distribution Account, Deferred Board Remuneration Account, and/or
Flexible Distribution Account shall be paid to the Participant commencing in
accordance with Section 6.3 and in the form elected by the Participant in
writing either in the Enrollment Agreement or in a separate election made in
accordance with Section 7.2(b): (i) in a lump sum or (ii) in annual installments
over a period of up to 10 years. If a Change of Control occurs and a Participant
has commenced receiving distribution of the Participant's Retirement
Distribution Account, Deferred Board Remuneration Account, and/or Flexible
Distribution Account, the Participant shall continue receiving distribution
payments in accordance with the Participant's election for the Participant's
Retirement Distribution Account, Deferred Board Remuneration Account, and/or
Flexible Distribution Account.

16

--------------------------------------------------------------------------------





(b)Default Form and Time of Payment. Unless elected otherwise in accordance with
Section 7.2(a), the default form of payment if a Participant elects the Change
of Control Distribution Option shall be a lump sum (including Shares for
applicable amounts under the Employer Stock Fund) paid on the Distribution Date
next following the date of the Change of Control.


7.3Benefits Under the Deferred Board Remuneration Option.


(a)General.


(i)Form of Payment. Benefits under the Deferred Board Remuneration Option shall
be paid to a Participant following his termination of service as a Trustee. The
Deferred Board Remuneration Account shall be distributed in one of the following
methods, as elected by the Participant in writing in the Enrollment Agreement:
(x) in a lump sum or (y) in annual installments over a period of up to 10 years.


(ii)Time of Payment. Any benefit payable in accordance with this paragraph shall
be paid or commence, as elected by the Participant in accordance with this
Section 7.3, at any time following the Participant's termination of service as a
Trustee, but not earlier than the thirteenth month following such termination of
service. The valuation and timing of payments shall be subject to administrative
processes prescribed by the Plan Administrator.


(iii)Default Form and Time of Payment. Unless elected otherwise in accordance
with Section 7.2(a) or this Section 7.3(a), the default form of payment of a
Participant's Deferred Board Remuneration Account shall be a lump sum (including
Shares for applicable amounts under the Employer Stock Fund) paid on the
Distribution Date next following the thirteenth month following the
Participant's termination of service as a Trustee.


(b)Changes in Distribution Elections. A Participant may elect to change the form
and commencement date of payment of the Participant's Deferred Board
Remuneration Account, consistent with Section 7.3(a), by filing a Re-Deferral
Election within the 30-day period following the Participant's termination of
service as a Trustee. Limitations on the form and commencement date under a
Re-Deferral Election shall be determined by the Plan Administrator in its sole
discretion.


7.4Benefits Under the Flexible Distribution Account. Benefits under the Flexible
Distribution Option shall be paid to a Participant as follows:


(a)General. Each of the Participant's Flexible Distribution Accounts shall be
distributed in one lump sum, or up to 5 annual installments as elected
(including Shares for applicable amounts under the Employer Stock Fund) not
later than January 31 of the Plan Year irrevocably elected by the Participant in
the Enrollment Agreement pursuant to which such Flexible Distribution Account
was established.

17

--------------------------------------------------------------------------------





(b)Changes in Distribution Elections. A Participant may elect to change the form
and commencement date of payment of any of the Participant's Flexible
Distribution Accounts by filing a Re-Deferral Election not later than January 31
of the Plan Year preceding the Plan Year in which the originally elected payment
commencement date occurs. Limitations on the form and commencement date under a
Re-Deferral Election shall be determined by the Plan Administrator in its sole
discretion.


(c)Benefits Upon Termination of Employment. In the case of a Participant whose
Service with the Employer terminates prior to the date on which any of the
Participant's Flexible Distribution Accounts would otherwise be distributed,
other than on account of death or a due to the occurrence of a Change of Control
if the Participant has made a Change of Control Distribution Option election,
distribution shall be made at the time elected by the Participant prior to his
Termination Date; provided, however, that the Participant (or his
Beneficiary(ies) in the event of the Participant's death) may elect to change
the form and commencement date of payment of any of the Participant's Flexible
Distribution Accounts by making a Re-Deferral Election. The Participant may
elect to change the form and commencement date of payment of any of the
Participant's Flexible Distribution Accounts by making a Re-Deferral Election.
Limitations on the form and commencement date under a Re-Deferral Election shall
be determined by the Plan Administrator in its sole discretion; provided that,
the Company reserves the right to override the Participant's election and
distribute any of the Participant's Flexible Distribution Accounts in a lump sum
not earlier than 13 months following the Termination Date.


ARTICLE 8


DISABILITY


In the event a Participant becomes Disabled, the Participant's right to make any
further deferrals under this Plan shall terminate as of the date the Participant
terminates due to Disability. The Participant's Distribution Option Accounts
shall continue to be credited with earnings in accordance with Section 5.2 until
such Accounts are fully distributed. The Participant's Distribution Option
Accounts, including any Distribution Option Account as to which distributions
have already commenced and notwithstanding any election to the contrary, shall
be paid in a lump sum (including Shares for applicable amounts under the
Employer Stock Fund) at the earliest Distribution Date within 90 days following
such Participant's becoming Disabled.
ARTICLE 9


SURVIVOR BENEFITS


In the event of a Participant's death, payment of all Distribution Option
Accounts, including any Distribution Option Account as to which distributions
have already commenced, shall be made in a lump sum (including Shares for
applicable amounts under the Employer Stock Fund) within 90 days following the
Participant's death.

18

--------------------------------------------------------------------------------





ARTICLE 10


EMERGENCY BENEFIT


In the event that the Plan Administrator, upon written request of a Participant,
determines, in its sole discretion, that the Participant has suffered an
Unforeseeable Emergency, the Company shall pay to the Participant from the
Participant's Distribution Option Account, as soon as practicable following such
determination, an amount necessary to meet such Unforeseeable Emergency, in a
manner consistent with the AJCA, after deduction of any and all taxes as may be
required pursuant to Section 11.10 (the “Emergency Benefit”). Emergency Benefits
shall be paid first from the Participant's Flexible Distribution Accounts, if
any, to the extent the balance of one or more of such Flexible Distribution
Accounts is sufficient to meet the emergency, in the order in which such
Accounts would otherwise be distributed to the Participant. If the distribution
exhausts the Flexible Distribution Accounts, the Retirement Distribution
Account, and the Deferred Board Remuneration Account, if necessary. With respect
to that portion of any Distribution Option Account which is distributed to a
Participant as an Emergency Benefit in accordance with this Article 10, no
further benefit shall be payable to the Participant under this Plan.
Notwithstanding anything in this Plan to the contrary, a Participant who
receives an Emergency Benefit in any Plan Year shall not be entitled to make any
further deferrals for the remainder of such Plan Year.


ARTICLE 11


MISCELLANEOUS


11.1Amendment and Termination. The Plan may be amended, suspended, discontinued
or terminated at any time by the Plan Administrator; provided, however, that no
such amendment, suspension, discontinuance or termination shall reduce or in any
manner adversely affect the rights of any Participant with respect to benefits
that are payable or may become payable under the Plan based upon the balance of
the Participant's Accounts as of the effective date of such amendment,
suspension, discontinuance or termination. This Section 11.1 shall be applied
consistent with Treas. Reg. 1.409A-3(j)(4)(ix), or any succeeding regulations.


11.2Change of Control.


(a)Notwithstanding Section 11.1, in the event of a Change of Control, Brandywine
Realty Trust, or its successor, shall have the discretion, with respect to
amounts standing to the credit of Participants' Distribution Option Accounts, to
terminate the Plan and provide for a complete distribution of all amounts due to
Participants under the Plan, consistent with and to the extent permitted by,
Treas. Reg. 1.409A-3(j)(4)(ix), or any succeeding regulations.

19

--------------------------------------------------------------------------------





(b)In the event of a Change of Control in which Shares are converted into cash
or equity, amounts deemed invested in the Employer Stock Fund as of such Change
of Control shall be deemed to be converted in the same manner as Shares;
provided if holders of Shares are given a choice between forms of consideration,
the amounts deemed invested in the Employer Stock Fund as of such Change of
Control shall be deemed converted into that form of consideration chosen by the
majority of the holders of Shares.


11.3Claims Procedure.


(a)Claim. A person who believes that he is being denied a benefit to which he is
entitled under the Plan (hereinafter referred to as a “Claimant”) may file a
written request for such benefit with the Plan Administrator, setting forth the
claim.


(b)Claim Decision. Upon receipt of a claim, the Plan Administrator shall advise
the Claimant within ninety (90) days of receipt of the claim whether the claim
is denied. If special circumstances require more than ninety (90) days for
processing, the Claimant will be notified in writing within ninety (90) days of
filing the claim that the Plan Administrator requires up to an additional ninety
(90) days to reply. The notice will explain what special circumstances make an
extension necessary and indicate the date a final decision is expected to be
made. If the Claimant does not receive a written denial notice or notice of an
extension within ninety (90) days, the Claimant may consider the claim denied
and may then request a review of denial of the claim, as described below. If the
claim is denied in whole or in part, the Claimant shall be provided a written
opinion, using language calculated to be understood by the Claimant, setting
forth:


(i)The specific reason or reasons for such denial;


(ii)The specific reference to pertinent provisions of this Plan on which such
denial is based;


(iii)A description of any additional material or information necessary for the
Claimant to perfect his claim and an explanation why such material or such
information is necessary;


(iv)Appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review; and


(v)The time limits for requesting a review under subsection (c) and for review
under subsection (d) hereof and a statement regarding the Claimant's right to
bring suit under section 502(a) of ERISA following an adverse determination on
review.


(c)Request for Review. Within sixty (60) days after the receipt by the Claimant
of the written opinion described above, the Claimant may request in writing that
the Plan Administrator review its determination. The Claimant or his duly
authorized representative may, but need not, review the pertinent documents and
submit issues and comments in writing for consideration by the Plan
Administrator. If the Claimant does not request a review of the initial
determination within such sixty (60) day period, the Claimant shall be barred
and estopped from challenging the determination.

20

--------------------------------------------------------------------------------





(d)Review of Decision. Within sixty (60) days after the Plan Administrator's
receipt of a request for review, it will review the initial determination. If
special circumstances require that the sixty (60) day time period be extended,
the Plan Administrator will so notify the Claimant and will render the decision
as soon as possible, but no later than one hundred twenty (120) days after
receipt of the request for review. After considering all materials presented by
the Claimant, the Plan Administrator will render a written opinion, written in a
manner calculated to be understood by the Claimant, setting forth the specific
reasons for the decision, containing specific references to the pertinent
provisions of the Plan on which the decision is based, including a statement
that the Claimant is entitled upon request and at no charge reasonable access
to, and copies of, all documents, records and other information relevant to the
Claimant's claim for benefits, and including a statement of the right of the
Claimant to bring suit under section 502(a) of ERISA after the Claimant has
exhausted the Plan's claims review procedures set forth above.


11.4Designation of Beneficiary. Each Participant may designate a Beneficiary or
Beneficiaries (which Beneficiary may be an entity other than a natural person)
to receive any payments which may be made following the Participant's death.
Such designation may be changed or canceled at any time without the consent of
any such Beneficiary. Any such designation, change or cancellation must be made
in a form approved by the Plan Administrator and shall not be effective until
received by the Plan Administrator, or its designee. If no Beneficiary has been
named, or the designated Beneficiary or Beneficiaries shall have predeceased the
Participant, the Beneficiary shall be the Participant's estate. If a Participant
designates more than one Beneficiary, the interests of such Beneficiaries shall
be paid in equal shares, unless the Participant has specifically designated
otherwise.


11.5Limitation of Participant's Right. Nothing in this Plan shall be construed
as conferring upon any Participant any right to continue in Service or to
continue to serve as a Trustee, nor shall it interfere with the rights of the
Company to terminate the employment of any Participant and/or to take any
personnel action affecting any Participant without regard to the effect which
such action may have upon such Participant as a recipient or prospective
recipient of benefits under the Plan. Any amounts payable hereunder shall not be
deemed salary or other compensation to a Participant for the purposes of
computing benefits to which the Participant may be entitled under any other
arrangement established by the Employer for the benefit of its employees.


11.6No Limitation on Company Actions. Nothing contained in the Plan shall be
construed to prevent the Company from taking any action which is deemed by it to
be appropriate or in its best interest. No Participant, Beneficiary, or other
person shall have any claim against the Company as a result of such action.


11.7Obligations to Company. If a Participant becomes entitled to a distribution
of benefits under the Plan, and if at such time the Participant has outstanding
any debt, obligation, or other liability representing an amount owing to the
Employer, then the Employer may offset such amount owed to it against the amount
of benefits otherwise distributable. Such determination shall be made by the
Plan Administrator.

21

--------------------------------------------------------------------------------





11.8Nonalienation of Benefits. Except as expressly provided herein, no
Participant or Beneficiary shall have the power or right to transfer (otherwise
than by will or the laws of descent and distribution), alienate, or otherwise
encumber the Participant's or Beneficiary's interest under the Plan. The
Company's obligations under this Plan are not assignable or transferable, except
to (a) any corporation or partnership which acquires all or substantially all of
the Company's assets or (b) any corporation or partnership into which the
Company may be merged or consolidated. A Participant's or Beneficiary's interest
under the Plan is not assignable or transferable pursuant to a domestic
relations order. The provisions of the Plan shall inure to the benefit of each
Participant and the Participant's Beneficiaries, heirs, executors,
administrators or successors in interest.


11.9Protective Provisions. Each Participant shall cooperate with the Company by
furnishing any and all information requested by the Company in order to
facilitate the payment of benefits hereunder, taking such physical examinations
as the Company may deem necessary and taking such other relevant action as may
be requested by the Company. If a Participant refuses to cooperate, the Company
shall have no further obligation to the Participant under the Plan, other than
payment to such Participant of the then current balance of the Participant's
Distribution Option Accounts in accordance with his prior elections.


11.10Taxes. The Company may make such provisions and take such action as it may
deem appropriate for the withholding of any taxes which the Company is required
by any law or regulation of any governmental authority, whether Federal, state
or local, to withhold in connection with any benefits under the Plan, including,
but not limited to, the withholding of appropriate sums from any amount
otherwise payable to the Participant (or his Beneficiary). Each Participant,
however, shall be responsible for the payment of all individual tax liabilities
relating to any such benefits.


11.11Unfunded Status of Plan. The Plan is an “unfunded” plan for tax and
Employee Retirement Income Security Act purposes. This means that the value of a
Participant's Distribution Option Accounts is based on the value assigned to a
hypothetical bookkeeping account, which is invested in hypothetical shares of
investments funds available under the Plan. As the nature of the investment fund
which forms the “index” or “meter” for the valuation of the bookkeeping account
changes, the valuation of the bookkeeping account changes as well. The amount
owed to a Participant is based on the value assigned to the bookkeeping account.
Brandywine Realty Trust may decide to use a “rabbi trust” to anticipate its
potential Plan liabilities, and it may attempt to have Plan investments mirror
the hypothetical investments deemed credited to the bookkeeping accounts.
However, the liability to pay the benefits is Brandywine Realty Trusts', and the
assets of the rabbi trust are potentially available to satisfy the claims of
non-participant creditors of Brandywine Realty Trust.


11.12Severability. If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.


11.13Governing Law. The Plan shall be construed in accordance with and governed
by the laws of the Commonwealth of Pennsylvania, without reference to the
principles of conflict of laws.

22

--------------------------------------------------------------------------------





11.14Headings. Headings are inserted in this Plan for convenience of reference
only and are to be ignored in the construction of the provisions of the Plan.


11.15Gender, Singular and Plural. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may read
as the plural and the plural as the singular.


11.16Notice. Any notice or filing required or permitted to be given to the Plan
Administrator under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to Brandywine Realty Trust,
401 Plymouth Road, Suite 500, Plymouth Meeting, PA 19462, Attention: Chief
Accounting Officer, or to such other entity as the Plan Administrator may
designate from time to time. Such notice shall be deemed given as to the date of
delivery, or, if delivery is made by mail, as of the date shown on the postmark
on the receipt for registration or certification.


11.17Section 409A of the Code. The Plan is intended to comply with the
requirements of section 409A of the Code, and shall in all respects be
administered in accordance with section 409A of the Code. Notwithstanding
anything in the Plan to the contrary, distributions may only be made under the
Plan upon an event and in a manner permitted by section 409A of the Code,
including the requirement that “specified employees,” as such term is defined in
section 409A of the Code, may not receive distributions prior to the end of the
six-month period following a “separation from service” (within the meaning of
such term under section 409A of the Code). If a distribution is not made by the
designated payment date under the Plan, the payment shall be made by December 31
of the calendar year in which the designated payment date occurs. To the extent
that any provision of the Plan would cause a conflict with the requirements of
section 409A of the Code, or would cause the administration of the Plan to fail
to satisfy the requirements of section 409A of the Code, such provision shall be
deemed null and void to the extent permitted by applicable law. A Participant
cannot designate the year of a payment except in accordance with the rules
relating to payment elections under section 409A of the Code.

23

--------------------------------------------------------------------------------





APPENDIX A
DIVIDENDS


Dividends creditable to deferral amounts and Share Awards invested in the
Employer Stock Fund shall either be (A) paid in cash as soon as administratively
practicable following the dividend payment date if the Participant has made a
separate election under an Enrollment Agreement to receive such dividends in
cash, or (B) credited to the Participant's account and invested in an Earnings
Crediting Option other than the Employer Stock Fund, as elected by the
Participant. The Committee reserves the right, as to the Employer Stock Fund, to
prescribe such other rules regarding the manner in which deemed dividends are
invested or distributed. The dividend election opportunity, as described in this
Appendix A, is intended to constitute a separate deferral arrangement within the
meaning of the AJCA.





24